Citation Nr: 0010531	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  99-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to increased dependency and indemnity 
compensation (DIC) benefits for a surviving spouse based on 
the need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1959 to May 
1963 and from April 1966 to May 1982.  He died in October 
1987.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Boise Regional 
Office (RO) November 1998 rating decision which denied the 
appellant's claim for special monthly DIC benefits for a 
surviving spouse based on the need for regular aid and 
attendance or by reason of being housebound.


FINDINGS OF FACT

1.  The evidence shows that the appellant's disabilities 
consist of variously diagnosed respiratory disorders, a 
meniscal tear in the right knee, nausea, headaches, a sore 
throat, sinus drainage, sinusitis, the flu, a drug reaction, 
degenerative disc disease of the lumbar spine and a left 
temporal lobe lesion.

2.  The evidence does not show that the appellant is blind or 
a patient in a nursing home.

3.  The evidence does not show that the appellant needs the 
regular aid and assistance of another person to dress or 
undress herself, to keep herself ordinarily clean and 
presentable, to feed herself, or to attend to the wants of 
nature; nor does it show that she is bedridden, wears a 
prosthetic or orthopedic appliance which requires adjustment, 
or suffers from any incapacity which requires care or 
assistance on a regular basis to protect her from hazards or 
dangers incident to her daily environment.

4.  The evidence does not show that the appellant is 
substantially confined to her home or immediate premises by 
reason of a disability or disabilities which is reasonably to 
remain throughout her lifetime.


CONCLUSION OF LAW

The criteria for an award of special monthly DIC benefits for 
a surviving spouse based on the need for regular aid and 
attendance or by reason of being housebound have not been 
met.  38 U.S.C.A. § 1311 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The appellant submitted an application 
for compensation and pension in February 1998.  In March 
1998, the RO mailed her a letter wherein she was advised 
that, as she was receiving DIC benefits, it appeared that she 
was applying for an increase in these benefits.  The RO also 
advised her that an increase these benefits would be possible 
if it were shown that she was housebound or in need of 
regular aid and attendance of another person.  The appellant 
was instructed that, to submit a claim for an increase in 
these benefits, she should sign and return an enclosed VA 
Form 21-4138, and have her doctor sign and return an enclosed 
VA Form 21-2680 (Examination For Housebound Or Permanent Need 
For Regular Aid And Attendance).

The appellant submitted the following evidence in support of 
her claim for special monthly DIC benefits for a surviving 
spouse based on the need for regular aid and attendance or by 
reason of being housebound:

Private medical records, dated from February 1987 to April 
1999, from Bannock Regional Medical Center, show that the 
appellant was assessed as having severe asthmatic bronchitis, 
pneumonia and obstructive airway disease.  In June 1997, she 
was hospitalized and assessed as having acute reactive airway 
disease and pharyngitis.  At discharge, it was noted that her 
condition was stable.  An April 1998 record shows that she 
was seen with complaints of right knee pain.  The assessment 
was right medial meniscus tear.  In January 1999, she was 
hospitalized for increased dyspnea and wheezing.  At 
discharge, she was assessed as having a history of chronic, 
intermittent headaches, severe chronic obstructive pulmonary 
disease with frequent exacerbations which necessitated 
steroids.  It was noted that she should be afforded follow up 
treatment on an outpatient basis.

Private medical records, dated from March to June 1990, from 
Pocatello Regional Medical Center, show that, in March 1990, 
the appellant was hospitalized and assessed as having nausea, 
vomiting, a headache, a sore throat, sinus drainage, external 
wheezing, possible sinusitis, flu and a drug reaction.  In 
June 1990, she was hospitalized for vertigo, nausea and 
vomiting.  The diagnoses at discharge were acute sinusitis, 
acute nausea and vomiting secondary to the sinusitis and 
asthma.

Private medical records, dated from July 1996 to February 
1997, from R. W., M.D., show that the appellant was seen with 
complaints of pain and numbness in her right wrist in 
February 1997.  At that time, an examination of her right 
wrist and hand revealed normal findings.

Private medical records, dated from July 1996 to September 
1998, from H. S., M.D., show that the appellant received 
steroid injections for degenerative joint disease of her 
lumbar spine.  They also show that she was assessed as having 
chronic obstructive pulmonary disease on occasion.  In May 
1998, she underwent procedures for a meniscal tear in her 
right knee.  It was noted that she had tolerated these 
procedures well.  A September 1998 record shows that her 
right knee had a full range of motion but was tender.  It was 
noted that she should be placed on an exercise program.

Private medical records, dated from June to November 1998, 
from B. B., M.D., show that the appellant was assessed as 
having degenerative disc disease of the lumbar spine.  In 
August 1998, she was advised that a lumbar interbody fusion 
might alleviate this disability.  In November 1998, it was 
noted that another doctor had advised against this procedure 
because the appellant's lung quality was poor.

By a December 1998 letter, J. C., M.D., reported that he had 
been treating the appellant for chronic obstructive pulmonary 
disease.  Dr. C. also reported that the appellant's activity 
was limited because she became short of breath with minimal 
exertion.  Dr. C. indicated that the appellant used a Flovent 
inhaler and Albuterol and Atrovent by nebulizer at least 
three times a day.  It was noted that chronic back pain had 
restricted her activity more than her dyspnea.

By a January 1999 letter, Dr. C. reported that he had treated 
the appellant for chronic obstructive pulmonary disease, and 
that she had been hospitalized for an exacerbation of this 
disability earlier that month.  Dr. C. also reported that the 
appellant was on Prednisone therapy and used a nebulizer at 
home four times a day to get Albuterol and Atrovent.  Dr. C. 
indicated that the appellant's chronic obstructive pulmonary 
restricted her activity.  Dr. C. also indicated that Magnetic 
Resonance Imaging (MRI) testing of the appellant's brain had 
revealed a non enhanced lesion which was felt to be caused by 
encephalomalacia or a low grade tumor.

By a February 1999 letter, Dr. B. reported that the 
appellant's degenerative disc disease of the lumbar spine was 
severe and made it markedly difficult for her to perform 
basic housework.  Dr. B. also reported that it was medically 
necessary for the appellant to obtain help with her 
housework.

In February 1999, a VA Form 21-2680, together with a letter 
from her private medical doctor, Dr. J.C., and medical 
records dated in 1998 and January 1999, were associated with 
the claims folder.  Most of the information requested on the 
VA Form 21-2680 was not supplied; however, this form reflects 
that the appellant, age 47, presented complaints of low back 
pain which radiated to the lower extremities and that he was 
diagnosed with degenerative disc disease of the lumbar spine.  
The physician who completed the form indicated that her gait 
was normal and that she was able to walk without the 
assistance of another for one block.  In response to 
instructions to describe how often per day or wekk and under 
what circumstances the individual was able to leave the home 
or immediate premises, the response was "all."  The 
physician certified that daily skilled services were not 
required.  The Board notes that this form is undated and that 
the examiner's signature is illegible.

Private medical records, dated from February to July 1999, 
from E. G., M.D., show that the appellant was assessed as 
having headaches, physiologic anisocoria (a condition in 
which the two pupils are ot of equal size), a left temporal 
lobe lesion and chronic low back pain.

By a June 1999 letter, Dr. B. indicated that the appellant's 
degenerative disc disease of the lumbar spine had not 
improved during the previous year and had reached the maximum 
level of improvement.  Dr. B. also indicated that there was a 
fair chance that the severity appellant's lumbar disability 
would increase.

A private medical record, dated in September 1999, from S. 
H., M.D., shows that the appellant reported that she used 
inhalers.  Examination revealed that her eyes had equal 
pupils, clear optic discs and grossly intact vision.  Rales 
were noted on examination of her chest.  Her cardiovascular 
system and abdomen were normal.  Neurological examination 
revealed that her motor strength was 5/5 throughout and that 
her deep tendon reflexes were brisk, symmetrical and equal.  
Her sensation was intact to light touch and pin prick.  No 
clonus or Babinski were found.  The impression was that the 
appellant had an unidentified bright object in her brain 
which was most likely an area of encephalomalacia secondary 
to end vascular changes.  It was noted that encephalitis and 
a low grade brain tumor could not be ruled out as 
assessments.

Legal Criteria:  Increased DIC benefits are payable to a 
surviving spouse by reason of being in need of aid and 
attendance, which is defined as helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another individual.  A claimant is considered to be in 
need of regular aid and attendance if she: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less in both eyes, or concentric contraction of the visual 
field to five degrees or less; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for regular aid and attendance.  
38 U.S.C.A. § 1311(c); 38 C.F.R. § 3.351(a), (b) and (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of a 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustments of appliances 
which normal persons would be unable to adjust without aid, 
such as supports, belts, lacing at the back, etc.); inability 
of a claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, either physical 
or mental, which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a claimant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

Increased DIC benefits are also payable to a surviving spouse 
who does not meet the preceding requirements if the surviving 
spouse is permanently housebound by reason of disability.  
The "permanently housebound" requirement is met when the 
surviving spouse is substantially confined to her home (ward 
or clinical areas, if institutionalized) or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  38 U.S.C.A. § 1311(d); 38 C.F.R. 
§ 3.351(a)(4), (e).

Analysis:  The appellant essentially contends that she is 
entitled to special monthly DIC benefits based on the need 
for aid and attendance or by reason of being housebound.  She 
maintains that her multiple disabilities and limitations 
prevent her from performing regular household chores and 
attending to activities of daily living. She also maintains 
that her disabilities render her unable to leave her home.  
Therefore, she believes that special monthly DIC benefits are 
warranted.

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the appellant has presented a 
claim which is not implausible when her contentions and the 
evidence of the record are viewed in the light most favorable 
to the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

After a careful review of the evidentiary record, the Board 
finds that the appellant's disabilities do not render her 
unable to perform activities of daily living without the 
assistance of another person.  In particular, while the 
evidence shows that she was assessed as having anisocoria, it 
does not show that she is blind.  In addition, the medical 
record from Dr. S. shows that an examination of her eyes 
revealed normal findings at the time of her most recent 
examination in September 1999.  Moreover, the evidence of 
record is totally devoid of any report that she is a patient 
in a nursing home.  As such, it has not been shown that the 
appellant is blind or a patient in a nursing home.

Based on the foregoing, the appellant's claim now turns on 
whether the evidence establishes a factual need for regular 
aid and attendance.  In this regard, the Board notes that the 
appellant is shown to have had variously diagnosed 
respiratory disorders, a meniscal tear in the right knee, 
nausea, headaches, a sore throat, sinus drainage, sinusitis, 
the flu, a drug reaction, degenerative disc disease of the 
lumbar spine and a left temporal lobe lesion.  The Board also 
notes that the evidence shows that her respiratory disorders 
and degenerative disc disease of the lumbar spine have 
restricted her activities.  However, the evidence fails to 
show that she needs the regular aid and assistance of another 
person to dress or undress herself, to keep herself 
ordinarily clean and presentable, to feed herself, or to 
attend to the wants of nature.  In addition, it does not show 
that she is bedridden, wears a prosthetic or orthopedic 
appliance which requires adjustment, or suffers from any 
incapacity which requires care or assistance on a regular 
basis to protect her from hazards or dangers incident to her 
daily environment.  Under these circumstances, the Board 
finds that the criteria for special monthly DIC benefits 
based upon the appellant's need for regular aid and 
attendance has not been met.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Veterans Appeals has held that it is logical to infer that 
there is a threshold requirement that "at least one of the 
enumerated factors be present."  See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).  In the instant case, the evidence does 
not show that the appellant meets any of the criteria set for 
at 38 C.F.R. § 3.352(a) for determining need for aid and 
attendance.

The Board also finds that the evidence does not establish 
that the appellant is permanently housebound or confined to 
her residence as a result of her disabilities.  While Dr. 
B.'s February 1999 letter shows that the appellant's 
degenerative disc disease of the lumbar spine makes it 
markedly difficult for her to perform housework, it does not 
show that she is confined to her residence .  In addition, 
the VA Form 21-2680 noted that the appellant was able to walk 
one block without the assistance of another person.  
Moreover, the remainder of the evidence of record is totally 
devoid of any report or finding that any of her disabilities 
render her unable to leave her residence.  As such, there is 
no evidentiary basis which establishes that the appellant is 
substantially confined to her home or immediate premises by 
reason of a disability or disabilities which is reasonably to 
remain throughout her lifetime.  Thus, the Board finds that 
the criteria for special monthly DIC benefits by reason of 
being housebound has not been met.

The weight of the evidence presented does not show that the 
appellant requires the regular aid and attendance of another 
person or is housebound as a result of her disabilities.  
Therefore, the Board concludes that special monthly DIC 
benefits for a surviving spouse based on the need for regular 
aid and attendance or on being housebound are not warranted.  
38 U.S.C.A. §§ 1311, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.351, 3.352 (1999).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, this doctrine is 
not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to increased DIC benefits for a surviving spouse 
based on the need for regular aid and attendance or by reason 
of being housebound is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals
